301 S.W.3d 525 (2009)
Joetta MAHAN, Appellant,
v.
The JUNIOR COLLEGE DISTRICT OF METROPOLITAN KANSAS CITY, MO., Respondent
No. WD 70436.
Missouri Court of Appeals, Western District.
November 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Larry D. Coleman, for Appellant.
Natalie A. Hoernscheymer, for Respondent.
*526 Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Joetta Mahan appeals the trial court's judgment dismissing her petition for failure to state a claim. On appeal, Ms. Mahan claims that the trial court erred in dismissing her petition because she stated claims under the Missouri Human Rights Act for retaliation, sexual harassment, and racial discrimination. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).